Case 1:19-cv-01189-JMS-MPB Document 9 Filed 04/10/19 Page 1 of 1 PageID #: 43



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA

 BRENDA DRAKE, individually and                )
 on behalf others similarly situated,          )
                                               )     CASE NO. 1:19-cv-1189
         Plaintiff,                            )     CLASS ACTION
                                                     JURY TRIAL DEMANDED
                                               )
 v.                                            )       Dismissal with prejudice [8] acknowledged as
                                               )       to Ms. Drake only. Dismissal is without
 COMENITY BANK,                                )       prejudice as to any putative class member.
                                               )       JMS, CJ, 4-10-19
         Defendant.                            )       Distribution via ECF.


                          NOTICE OF VOLUNTARY DISMISSAL


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Brenda Drake,

voluntarily dismisses this action, with each side to bear its own attorneys’ fees and costs. Within

seven (7) days of the date of the filing of this Notice, the aforesaid dismissal will automatically

convert to a dismissal with prejudice.




Date: April 9, 2019                          /s/ Gary M. Klinger

                                             Gary M. Klinger
                                             Kozonis & Klinger, Ltd.
                                             4849 N. Milwaukee Ave., Ste. 300
                                             Chicago, Illinois 60630
                                             Phone: 312.283.3814
                                             Fax: 773.496.8617
                                             gklinger@kozonislaw.com

                                             Counsel for Plaintiff and the proposed class
